DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 17, 2020 and November 17, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-12 of copending Application No. 16/557,686. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows.
For example, comparing representative claim 1 of the present application with representative claim 1 of copending Application No. 16/557,686. Claim 1 of the present application recites: a method of coding a video sequence, wherein pictures from the video sequence include one or more discontinuous edges, the method comprising (Claim 1 of copending Application No. 16/557,686 recites: a method of coding a video sequence, wherein pictures from the video sequence include one or more discontinuous edges, the method comprising); receiving a reconstructed filtered unit in a current picture, wherein the reconstructed filtered unit is associated with a loop filter and the reconstructed filtered unit comprises first reconstructed pixels for applying a loop filtering process associated with the loop filter to a current reconstructed pixel (Claim 1 of copending Application No. 16/557,686 recites: receiving a reconstructed filtered unit for a current reconstructed pixel in a current picture, wherein the reconstructed filtered unit is associated with a loop filter and the reconstructed filtered unit comprises first reconstructed pixels for applying a loop filtering process associated with the loop filter to the current reconstructed pixel); applying the loop filtering process associated with the loop filter to the current reconstructed pixel to generate a filtered reconstructed pixel, wherein if the loop filtering process is across a virtual boundary of the current picture, one or more alternative reference pixels are used to replace unexpected reference pixels located in a different side of the virtual boundary from the current reconstructed pixel, and wherein said one or more alternative reference pixels are generated from second reconstructed pixels in a same side of the virtual boundary as the current reconstructed pixel (Claim 1 of copending Application No. 16/557,686 recites: applying the loop filtering process associated with the loop filter to the current reconstructed pixel to generate a filtered reconstructed pixel, wherein when the loop filtering process for the current reconstructed pixel is across a virtual boundary of the current picture, the loop filtering process is disabled responsive to selection of fixed-size loop filtering and a smaller-size loop filter is selected responsive to selection of adaptive-size loop filtering, wherein the filtered reconstructed pixel is the same as the current reconstructed pixel when the loop filtering process is disabled); and providing a processed current picture comprising the filtered reconstructed pixel (Claim 1 of copending Application No. 16/557,686 recites: providing a processed picture comprising the filtered reconstructed pixel).
As the comparison shows the claims recite common subject matter, and the differences relate to the wording of the claimed limitations, and the processing is carried out on the data and/or elements in no way affects how the data would be received from an input, processed and output within the context of the claims. Therefore, the substitution of the different wording would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. While claim 1 of U.S. Patent Application No. 16/557,686 includes additional limitations that are not set forth in the instant claim 1, the use of transitional term "comprising" in the instant claim 1 fails to preclude the possibility of additional elements, so that instant claim 1 fails to define an invention that is patentably distinct from claim 1 of U.S. Patent Application No. 16/557,686. Furthermore the elements of instant claim 1 are fully anticipated by the patented claim, and anticipation is “the ultimate or epitome of obviousness (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
	Claims 2-16 of the present application recite limitations which are in most cases word for word the same limitations as found in claims 2-12 of copending Application No. 16/557,686. 
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by He (U.S. Patent Application Publication No. US 2019/0215532 A1) (hereafter referred to as “He”).  
	With regard to claim 1, He describes receiving a reconstructed filtered unit in a current picture, wherein the reconstructed filtered unit is associated with a loop filter and the reconstructed filtered unit comprises first reconstructed pixels for applying a loop filtering process associated with the loop filter to a current reconstructed pixel (see Figure 5 and refer for example to paragraph [0160]); applying the loop filtering process associated with the loop filter to the current reconstructed pixel to generate a filtered reconstructed pixel, wherein if the loop filtering process is across a virtual boundary of the current picture, one or more alternative reference pixels are used to replace unexpected reference pixels located in a different side of the virtual boundary from the current reconstructed pixel, and wherein said one or more alternative reference pixels are generated from second reconstructed pixels in a same side of the virtual boundary as the current reconstructed pixel (see Figure 5 and refer for example to paragraphs [0160] and [0161]); and providing a processed current picture comprising the filtered reconstructed pixel (see Figure 5 and refer for example to paragraph [0105]).
As to claim 2, He describes wherein the video sequence corresponds to a 360-degree virtual reality (VR360) video (see Figure 5 and refer for example to paragraphs [0080] and [0105]).
In regard to claim 3, He describes wherein the loop filter belongs to a group comprising de-blocking filter, SAO (Sample Adaptive Offset) filter and ALF (Adaptive Loop Filter) (see Figure 22 and refer to paragraph [0161] and to paragraph [0137]).
With regard to claim 4, He describes wherein the alternative reference pixels are generated by extending nearest second reconstructed pixels in the same side of the virtual boundary as the current reconstructed pixel (see Figure 16 and refer to paragraph [0119]).
As to claim 5, He describes wherein the alternative reference pixels are generated by clipping positions of unexpected reference located pixels in the different side of the virtual boundary to modified positions in the same side of the virtual boundary as the reconstructed filtered unit and closest to the unexpected reference pixels (refer for example to paragraphs [0118] through [0120]).
In regard to claim 6, He describes wherein the alternative reference pixels are generated on-the-fly when the loop filtering process associated with the loop filter is applied to the current reconstructed pixel (refer to paragraphs [0142] and [0166]).
With regard to claim 7, He describes wherein the alternative reference pixels are generated before the loop filtering process associated with the loop filter is applied to the current reconstructed pixel (refer for example to paragraphs [0118] through [0120]).
As to claim 8, He describes wherein the alternative reference pixels generated are stored in one or more extra line buffers (refer for example to paragraphs [0140] through [0142]).
In regard to claim 9, He describes wherein a size of said one or more extra line buffers for each side of the virtual boundary corresponds to a largest integer equal to or less than half of a maximum filter size (refer to paragraphs [0140] through [0142]).
With regard to claim 10, He describes wherein the size of said one or more extra line buffers for each side of the virtual boundary is equal to 4 for a luma component (refer for example to paragraph [0106]) of the current picture when the loop filter corresponds to de-blocking filter (refer to paragraphs [0140] through [0142]).
As to claim 11, He describes wherein the size of said one or more extra line buffers for each side of the virtual boundary is equal to 1 when the loop filter corresponds to SAO (Sample Adaptive Offset) filter (see Figure 22 and refer to paragraph [0161] and to paragraph [0137]).
In regard to claim 12, He describes wherein the size of said one or more extra line buffers for each side of the virtual boundary is less than or equal to 5 for classification (refer for example to paragraphs [0140] through [0142]) and filtering of a luma component (refer for example to paragraph [0106]) of the current picture when the loop filter corresponds to ALF (Adaptive Loop Filter) (see Figure 22 and refer to paragraph [0161] and to paragraph [0137]).
With regard to claim 13, He describes one or more electronic devices or processors (see Figure 33B and refer for example to paragraphs [0181] and [0182]) configured to receive a reconstructed filtered unit in a current picture, wherein the reconstructed filtered unit is associated with a loop filter and the reconstructed filtered unit comprises first reconstructed pixels for applying a loop filtering process associated with the loop filter to a current reconstructed pixel (see Figure 5 and refer for example to paragraph [0160]); apply the loop filtering process associated with the loop filter to the current reconstructed pixel to generate a filtered reconstructed pixel, wherein if the loop filtering process is across a virtual boundary of the current picture, alternative reference pixels are used to replace unexpected reference pixels located in a different side of the virtual boundary from the current reconstructed pixel, and wherein the alternative reference pixels are generated from second reconstructed pixels in a same side of the virtual boundary as the current reconstructed pixel (see Figure 5 and refer for example to paragraphs [0160] and [0161]); and provide a processed current picture comprising the filtered reconstructed pixel (see Figure 5 and refer for example to paragraph [0105]).
As to claim 14, He describes receiving a reconstructed filtered unit in a VR360 picture (see Figure 5 and refer for example to paragraphs [0080] and [0105]), wherein the reconstructed filtered unit is associated with a loop filter and the reconstructed filtered unit comprises first reconstructed pixels for applying a loop filtering process associated with the loop filter to a current reconstructed pixel (see Figure 5 and refer for example to paragraph [0160]); applying the loop filtering process associated with the loop filter to the current reconstructed pixel to generate a filtered reconstructed pixel, wherein if the loop filtering process is across a virtual boundary of the VR360 picture, one or more spherical neighbouring reference pixels are used to replace unexpected reference pixels located in a different side of the virtual boundary from the current reconstructed pixel, and wherein said one or more spherical neighbouring reference pixels correspond to geometrically continuous neighbouring reference pixels in a 3D space adjacent to a part of the reconstructed filtered unit containing the current reconstructed pixel, and said one or more spherical neighbouring reference pixels and the part of the reconstructed filtered unit containing the current reconstructed pixel are in different faces of the VR360 picture (see Figure 5 and refer for example to paragraphs [0160] and [0161]); and providing a processed VR360 picture comprising the filtered reconstructed pixel (see Figure 5 and refer for example to paragraph [0105]).
In regard to claim 15, He describes wherein the loop filter belongs to a group comprising de-blocking filter, SAO (Sample Adaptive Offset) and ALF (Adaptive Loop Filter) (see Figure 22 and refer to paragraph [0161] and to paragraph [0137]).
With regard to claim 16, He describes one or more electronic devices or processors  (see Figure 33B and refer for example to paragraphs [0181] and [0182]) configured to receive a reconstructed filtered unit in a VR360 picture (see Figure 5 and refer for example to paragraphs [0080] and [0105]), wherein the reconstructed filtered unit is associated with a loop filter and the reconstructed filtered unit comprises first reconstructed pixels for applying a loop filtering process associated with the loop filter to a current reconstructed pixel (see Figure 5 and refer for example to paragraph [0160]); apply the loop filtering process associated with the loop filter to the current reconstructed pixel to generate a filtered reconstructed pixel, wherein if the loop filtering process is across a virtual boundary of the VR360 picture, one or more spherical neighbouring reference pixels are used to replace unexpected reference pixels located in a different side of the virtual boundary from the current reconstructed pixel, and wherein said one or more spherical neighbouring reference pixels correspond to geometrically continuous neighbouring reference pixels in a 3D space adjacent to a part of the reconstructed filtered unit containing the current reconstructed pixel, and said one or more spherical neighbouring reference pixels and the part of the reconstructed filtered unit containing the current reconstructed pixel are in different faces of the VR360 picture (see Figure 5 and refer for example to paragraphs [0160] and [0161]); and provide a processed VR360 picture comprising the filtered reconstructed pixel (see Figure 5 and refer for example to paragraph [0105]).



Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yea, Chong, Budagavi (‘624) and (‘787), Van Der Auwera, Ahn, Lee, Hanhart, Zhao and Choi all disclose systems similar to applicant’s claimed invention.  





Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
February 2, 2021